—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about July 10, 1998, which, insofar as appealed *256from, directed defendant to produce certain documents, unanimously modified, on the facts, to hold that Documents Nos. 100 and 142 (Attachment D-l) are privileged and not subject to disclosure, and otherwise affirmed, without costs.
Documents Nos. 100 and 142 (Attachment D-l), written by outside counsel, are primarily legal in character, made for the purpose of facilitating the rendition of legal advice or services in the course of an attorney-client relationship, and, as such, are privileged (see, Rossi v Blue Cross & Blue Shield, 73 NY2d 588, 593-594). The remaining documents either do not concern matters primarily legal in character, or do not contain any indication that they were made for the purpose of obtaining legal' advice and directed to an attorney who was consulted for that purpose (see, supra). Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ.